Trecora Resources 1650 Hwy 6 S, Suite 190 Sugar Land, Texas 77478 (409) 385-8300 January 4, 2016 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attention: Mr. Donald Delaney Re:Trecora Resources Registration Statement on Form S-3 Filed December 4, 2015 File No. 333-208335 Form 10-K for the fiscal year Ended December 31, 2014 Filed March 13, 2015 File No. 001-33926 Dear Mr. Delaney: Please allow this letter to confirm that Trecora Resources will undertake to completely respond to the comments contained in the United States Securities and Exchange Commission’s December 30, 2015, correspondence on or before February 1, 2016. Thank you for your consideration. Sincerely, /s/ Connie Cook Connie Cook Chief Financial Officer
